Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 1 of 58 PageID: 2310


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 THE HERTZ CORPORATION and                        Case No.: 2:19-cv-08927
 HERTZ GLOBAL HOLDINGS, INC.,

                      Plaintiffs,                 Hon. Esther Salas, U.S.D.J.
                                                  Hon. Cathy L. Waldor, U.S.M.J.
               v.

 MARK FRISSORA, ELYSE DOUGLAS, and
 JOHN JEFFREY ZIMMERMAN,                                          Civil Action
                      Defendants.




FIRST

              SECOND AMENDED COMPLAINT AND JURY DEMAND



              Plaintiffs The Hertz Corporation (“Hertz Corp.”) and Hertz Global Holdings,

  Inc. (“Hertz Holdings,” and together with Hertz Corp., the “Company,” “Hertz,” or

  “Plaintiffs”), by and through their undersigned counsel of record, hereby sue Defendants

  Mark Frissora (“Frissora”), Elyse Douglas (“Douglas”),”) and John Jeffrey Zimmerman

  (“Zimmerman”), and allege as follows.

                                    NATURE OF THE ACTION

        1.      Hertz brings this action, pursuant to Hertz’s 2010 and 2014 Compensation

 Recovery Policies (the “ClawBack Policies”), to recover, inter alia, approximately $7056

 million in incentive compensation paid to Defendants as a result of inappropriately inflated


                                              1
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 2 of 58 PageID: 2311


    net pre-tax income publicly reported for its 2011, 2012, and 2013 fiscal years, causing the

    necessity of a restatement of the financial statements for those years (the “Restatement” or

    “Restatement Period”), as well as certain other damages suffered.                    The Compensation

    Committees of Hertz’s board of directors have made a good-faith determination that the

    Restatement was triggered by the gross negligence and misconduct of Hertz’s senior executive

    officers, including the Defendants, as well as others not named as defendants in this

    Complaint, but who nevertheless were significant actors in the unfortunate continuing

    maelstrom and gross negligence at the senior level, including Elyse Douglas, Scott Sider, and

    Jatindar Kapur, respectively, the CFO, head of the U.S. Rental Car Division, and Controller

    of Hertz – that is, the very people entrusted with safeguarding the Company’s financial

    standing – and this. This lawsuit is triggered by , their subsequent Defendants’ refusal to honor

    the terms of the ClawBack Policies, and certain incentive compensation agreements, and

    return the incentive compensation paid to them.

          1.      As indicated above, under the 2010 ClawBack Policy – which was expressly

incorporated into various compensation agreements Defendants entered with the Company, as

well as expressly incorporated into Hertz’s Standards of Business Conduct in 2009,1 and which

policy (and the amended version in 2014) were otherwise well known and agreed to by them –

Defendants are now required to forfeit their unjustly received incentive pay, together with

severance that was paid to Defendants, having specifically promised to do so in the event that


1
  As indicated in Hertz’s November 16, 2009 S.E.C. Form 8-K filing – which was signed by Douglas – Hertz’s
board approved on November 12, 2009 “an amended and restated Standards of Business Conduct (the “Code”)
applicable to its employees, including its Chief Executive Officer, Chief Financial Officer and Controller,” which
was “revised to include a “claw back” policy for all annual incentive, long-term incentive, equity-based awards and
other performance-based compensation arrangements, effective January 1, 2010 . . .” and “[t]he full text of the
revised Code ha[d] been posted on the “Investor Relations – Corporate Governance – Overview” portion of the
Company’s website at www.hertz.com.” More specifically, the incorporated ClawBack policy provisions appeared
in the revised Standards of Business Conduct’s section “N,” which was titled “Compensation Recovery Policy.”


                                                        2
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 3 of 58 PageID: 2312


Hertz’s Compensation Committees made a formal, good-faith determination that Defendants’

mismanagement caused or contributed to the Restatement of the financial results upon which

those payments were based. The Compensation Committees made such a determination on

February 11, 2019. The ClawBack Policies expressly state that such a determination is “final,

conclusive and binding on all persons . . . and employees[.]”

        2.      .” In addition, Hertz also seeks (i) damages of more than $200 million suffered

 because of the inappropriately inflated net pre-tax income from its 2011, 2012, and 2013 fiscal

 years, the proximate result of the Defendants’ wrongful conduct, and the direct, natural and

 otherwise foreseeable consequence of which was a lengthy and costly investigation by the

 Securities Exchange Commission , (“SEC”), additional significant fees paid to Hertz’s

 accountants, defense of class and derivative suits by shareholders, and substantial damage to

 Hertz’s business, and (ii) damages resulting from Frissora’s and Zimmerman’s breaches of

 their respective separation agreements with the Company.

                          SUMMARY OF DEFENDANTS’ WRONGFUL CONDUCT:
                         THE BASIS FOR THE C OMPENSATION C OMMITTEE’ S
                             GOOD FAITH, AND BINDING, DETERMINATION


        3.      As concerns Hertz’s claims pursuant to its ClawBack Policies, the allegations

 of Defendants’ gross negligence and other misconduct, as set forth in this Complaint, reflect,

 and present the context underlying, the good-faith findings and binding determination of

 Hertz’s duly established and authorized Compensation Committees, which were acting in the

 best interests of the Company and its shareholders and pursuant to Hertz’s contractual rights

 under the ClawBack Policies.

        4.      Defendants’ gross negligence and other misconduct manifested itself in “an

 inconsistent and inappropriate tone at the top,” as Hertz disclosed to its shareholders in the

                                               3
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 4 of 58 PageID: 2313


 Restatement. In particular, Defendant Frissora, Hertz’s Chief Executive Officer (“CEO”),

 during fiscal years 2011, 2012, and 2013, displayed a management style and temperament that

 created a pressurized operating environment at the company, where there was an inappropriate

 emphasis on meeting internal budgets, business plans, and current estimates, which resulted

 in an environment which the Compensation            Committees     has determined      led to

 inappropriate accounting decisions and the failure to disclose information critical to an

 effective review of Hertz’s finances.

        5.      Upon learning that Hertz might miss a financial target, Frissora would demand

 mandatory team-wide calls and continuous weekend meetings, and would repeatedly berate

 subordinates who did not come up with a sufficient number of “paradigm-busting” accounting

 strategies to fill the gaps between Hertz’s actual and expected performance, accusing them of

 not being team players if they would not play his game. Defendants Douglas and

 Zimmerman— – Frissora’s right-hand subordinates who were entrusted with effectuating his

 orders— – failed to stop, effectively counterbalance, or otherwise offset or report to Hertz’s

 board of directors (herein, the “Board”) Frissora’s inappropriately forceful tone, in breach of

 their duties owed to Hertz.

        6.      Defendants’ wrongful “tone at the top” was a form of misconduct and gross

 negligence because it exacerbated various risk factors, among which were:

                a.     Defendants collectively employed or otherwise acquiesced in

 aggressive accounting to meet growth targets at a time when Hertz did not have a sufficient

 complement of personnel with an appropriate level of knowledge, experience, and training

 commensurate with its financial reporting requirements to ensure proper selection and

 application of Generally Accepted Accounting Principles (“GAAP”).



                                                4
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 5 of 58 PageID: 2314


                b.      Several major corporate endeavors were initiated by Frissora and

 supported by the other Defendants, including (i) Hertz’s complex integration with Dollar

 Thrifty Automotive Group Inc. (“Dollar Thrifty”), a large competitor Hertz acquired in 2012,

 and its related divestiture of one of its subsidiaries; and (ii) Hertz’s and Dollar Thrifty’s ill-

 timed respective relocations from their prior headquarters to a new consolidated

 headquarters in Lee County, Florida, driven by Frissora, which resulted in the departure of

 more than half of Hertz’s corporate office personnel. Each of these major transitions further

 strained Hertz’s internal controls. Frissora, with the support of the other Defendants,

 nonetheless placed enormous pressure on Hertz’s already-taxed internal controls while they

 were dealing with the impact of these major corporate initiatives. Moreover, Frissora was

 wrongfully fixated on maximizing short-term profits at the expense of long-term objectives,

 the result of which he knew would boost his incentive compensation but, among other things,

 thereby degrading Hertz’s fleet and damaging customer relationships.

                c.      The above-described corporate endeavors were implemented by

 Frissora through a distracting mix of multiple, conflicting business initiatives, and a system of

 colliding reporting structures, reporting lines, and decisional authority responsibilities. When

 combined with the pressurized operating environment set from the top down by Frissora, these

 created the climate in which multiple financial errors predictably occurred.

                d.      Defendants significantly compromised the Company’s long-term

 security by pushing a counterproductive aggressive agenda, doing so despite knowing full well

 that Hertz was in a difficult and taxing period of corporate upheaval that strained the

 Company’s already- inadequate internal controls.




                                                 5
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 6 of 58 PageID: 2315


                                     THE PARTIES

        7.      Hertz Global Holdings, Inc. is a Delaware corporation with its principal place

 of business at 8501 Williams Road, Estero, Florida. Prior to 2014, Hertz Holdings’ nerve

 center and principal place of business was in Park Ridge, New Jersey. Hertz Holdings is the

 parent corporation of Plaintiff Hertz Corporation.

        8.      The Hertz Corporation is a Delaware corporation with its principal place of

 business in 8501 Williams Road, Estero, Florida. Hertz Corp. retains an office in New Jersey

 and is a subsidiary of Hertz Holdings and operates the Hertz, Dollar, Thrifty, and Firefly

 vehicle rental brands, along with approximately 11,500 corporate and franchisee locations

 throughout North America, Central America, South America, Europe, Africa, the Middle East,

 Asia, Australia, and New Zealand.

        9.      Mark Frissora is an individual who, upon information and belief, is domiciled

 in a state other than Florida or Delaware. From July 2006 until his resignation on September

 8, 2014, Frissora served as Board Chairman and CEO of Hertz Corp. and Hertz Holdings.

       2.      Elyse Douglas is an individual who, upon information and belief, is domiciled in

a state other than Florida or Delaware. Douglas was employed by Hertz from July 2006 until

December 2013. She served as Senior Vice President and Treasurer from July 2006 to

September 2007, and as Executive Vice President and CFO from October 2007 until her

resignation on September 23, 2013. Douglas continued to work for Hertz after her resignation,

finally departing the Company on December 31, 2013.

        10.     John Jeffrey Zimmerman is an individual who, upon information and belief, is

 domiciled in a state other than Florida or Delaware. Zimmerman served as Executive Vice

 President, General Counsel, and Secretary of Hertz from December 2007 until his resignation


                                               6
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 7 of 58 PageID: 2316


 in December 2014.

                                  JURISDICTION AND VENUE

        11.      This Court has subject-matter jurisdiction over the causes of action stated

 herein pursuant to 28 U.S.C. § 1332(a)(1) because there is complete diversity of citizenship

 and Plaintiffs seek to recover damages in excess of $75,000.           Plaintiffs are Delaware

 corporations with their principal places of business in the state of Florida; Defendants are

 domiciled in states other than Florida or Delaware.

        12.    Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

 substantial part of the events or omissions giving rise to the claims in this complaint occurred

 in this District, wherein Plaintiffs were headquartered during the great majority of the alleged

 wrongdoing and where Plaintiffs continue to maintain a key corporate office.

        13.    This Court has personal jurisdiction over each of the Defendants pursuant to

 Federal Rule of Civil Procedure 4(k) and New Jersey’s long arm statute. Defendants carried

 on business in the state of New Jersey for Hertz and engaged in gross negligence and other

 misconduct in New Jersey, as alleged herein.

                                      ALLEGATIONS

I.     BACKGROUND

        14.      Hertz and its predecessor corporations have been in the truck and car

 rental and leasing business since 1918, and in the equipment rental business since 1965.

        15.    At all relevant times, the Defendants, agreed to comply with, and each was

otherwise subject to, Hertz’s Standards of Business Conduct (the “Standards ”),”) which not only

expressly incorporated Hertz’s 2010 ClawBack Policy, but outlines the Company’s general

standards for the ethical and lawful conduct of its business, and imposes on each employee an



                                                7
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 8 of 58 PageID: 2317


individual obligation and responsibility to comply with both the intent and the literal terms of

the policy. Besides requiring that employees not violate the law or the Company’s ethical

standards, the Standards also requires, among other things, that an employee report when

another employee has violated the law or the Company’s ethical standards, and required

employees like Defendants to provide each year a certification concerning compliance and to

disclose any potential violations of law.

        16.    The Standards have been revised from time to time between 2009 and 2014,

including a revision in November 2011 that (as Hertz disclosed in a November 22, 2011 SEC

Form 8-K) was “intended to simplify the manner in which information is presented” but did

“not affect any material substantive changes to the policies in the Code,” and which user-

friendly presentation was continued when the Standards were later revised again in 2012. In

other words, the Standards have always required Defendants (and all other employees) to act

ethically and within the law. Indeed, even the later user-friendly versions that do not contain

the level of detail provided in earlier versions note that “[i]n addition to our Code and Hertz’s

policies and procedures, we all have a duty to uphold the law,” and refer to the company’s

“Policies and Procedures Database” (which includes the ClawBack Policies in effect). And, as

Defendant Frissora emphasized in his message introducing that new, user-friendly version:

         “While we want to win the competitive battles we fight each day, that does not
         mean winning at any cost. Neither you nor Hertz should ever compromise your
         integrity in your duties or in any actions taken on behalf of our Company. We
         will always comply with the laws governing our operations. We will always
         treat each other with dignity and respect. We will always deal fairly with our
         business partners and customers. We will always be a good corporate citizen
         in every area where we operate.”

        16.17.In July 2010, Hertz began what would become a years-long effort to acquire Dollar

 Thrifty, one of the larger rental car companies in the United States at the time. Hertz faced


                                                8
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 9 of 58 PageID: 2318


 stiff competition from Avis Rent a Car—one of Hertz’s direct competitors in the United States

 rental car market (along with Enterprise Rent--A --Car)—to acquire Dollar Thrifty. Dollar

 Thrifty targeted customers in the mid-market and budget-conscious ends of the rental car

 market, offering a larger variety of bargain rentals. In an effort to penetrate the bargain rental

 market, Hertz had previously acquired a subsidiary known as Advantage Rent a Car.

 However, in December of 2012, after defeating Avis’s competing bids and completing its

 acquisition of Dollar Thrifty, Hertz divested itself of Advantage, which was eventually

 acquired by Catalyst Capital Group.

        17.18.     From July 2010 through the Restatement Period, Hertz was in a period of

 enormous institutional changes related to the acquisition of Dollar Thrifty, the integration of

 Hertz’s and Dollar Thrifty’s operations, the acquisition and divestiture of Advantage, and,

 later, the relocation of Hertz and Dollar Thrifty to a new consolidated headquarters in Lee

 County, Florida and the attendant departure of more than half of Hertz’s corporate personnel

 (among other things).

        18.19. During the Restatement Period, a majority of Hertz’s directors and senior

 management officials were hired and/or promoted at Frissora’s urging. Defendants Douglas

 andDefendant Zimmerman werewas no exceptionsexception.

II.    SUMMARY      OF   D EFENDANTS’ RESPONSIBILITIES         AND   INCENTIVE COMPENSATION




        19.20. Mark Frissora: Mark Frissora was hired as Hertz’s Board Chairman and CEO

 in July 2006, shortly before Hertz’s initial public offering. Frissora presided over Hertz during

 a period of rapid expansion and tumultuous upheaval, including in the acquisition of Dollar

 Thrifty and the relocation of Hertz’s headquarters from Park Ridge, New Jersey to Lee County,


                                                 9
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 10 of 58 PageID: 2319


  Florida.

                 a.      As CEO, Frissora was Hertz’s highest-ranking executive. In his

  capacity as CEO, Frissora was primarily responsible for managing Hertz’s day-to-day

  operations, and guided the Company’s major decisions, including the acquisition of Dollar

  Thrifty, the transition to a new accounting system, and the decision in 2013 to relocate Hertz’s

  headquarters to Lee County, Florida. Moreover, Frissora was responsible for setting Hertz’s

  vision and tone, and was the Company’s most prominent business figure during the

  Restatement Period. Thus, it was ultimately his responsibility to ensure Hertz was adequately

  mitigating its financial risks. And, as CEO, he presented Hertz’s financials to the Board.

                 b.      As Hertz’s senior-most officer, his vision for Hertz during the

  Restatement Period was implemented on a day-to-day basis through his subordinates,

  including Defendants Douglas, then the Chief Financial Officer (“CFO”), and Zimmerman,

  then the General Counsel (“GC”). Frissora took direct and intimidating and/or demeaning

  steps to instill an aggressively pro-growth culture within Hertz. Many of Frissora’s

  subordinates believed that his aggressive attitude placed tremendous and inappropriate

  pressure on his subordinates to meet financial targets.

                 c.      Frissora was very well compensated for his work as Hertz’s CEO. In

  addition to his base salary (which averaged approximately $1.3 million annually during the

  Restatement Period), and several valuable perquisites (including the use of company aircraft

  and cars), Frissora received several forms of incentive-based compensation tied to Hertz’s

  growth and earnings. Frissora’s incentive pay included stock awards, option awards,

  non-equity incentive plan compensation, a well-funded pension, and other forms of valuable

  annual and deferred compensation.



                                                10
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 11 of 58 PageID: 2320


           20.21.    All told, Frissora received millions from Hertz in incentive compensation

  during the Restatement Period and additional compensation upon his resignation, which he

  expressly agreed to be treated as incentive compensation (under the Company’s ClawBack

  Policy then in effect).

        3.          Elyse Douglas: Elyse Douglas was hired as Hertz’s Senior Vice President and

 Treasurer in July 2006, at the same time Frissora was hired as CEO. She was quickly promoted

 to CFO in October 2007.

                    a.     Douglas’ responsibilities as CFO included supervising the presentation

 and reporting of Hertz’s financial information to government agencies and shareholders,

 overseeing Hertz’s capital structure and investments, and working with various consultants and

 other stakeholders to identify areas of growth for the Company. Moreover, as Hertz’s CFO,

 Douglas presented Hertz’s financials to the Board.

                    b.     Douglas was Frissora’s right-hand fellow executive during the

 Restatement Period. She was hired at the same time as Frissora, just before Hertz’s November

 2006 initial public offering, and Frissora quickly promoted her to CFO less than a year later. She

 played key roles implementing the major corporate changes Hertz underwent during the

 Restatement Period, including the Dollar Thrifty merger and the transition to a new accounting

 system.

                    c.     Douglas also worked hand-in-hand with Frissora in ensuring the

 Company met its aggressive targets for growth. As CFO, she was primarily responsible for, and

 had direct oversight of, Hertz’s financial review processes and ensuring Hertz was adequately

 mitigating financial risks. Her reports were also responsible for approving Hertz’s accounting

 changes and methodologies. Yet, she consistently deferred to Frissora and wrongfully failed to



                                                   11
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 12 of 58 PageID: 2321


 counterbalance the obvious pressure he was putting on subordinates to meet financial targets –

 even if it meant using questionable accounting methodologies. Nor did Douglas fulfill her

 obligation to inform the Audit Committee or the Board of any of that misconduct.

                  d.    Like Frissora, Douglas received a large base salary, several valuable

 perquisites, and many forms of incentive-based compensation tied to Hertz’s growth and

 earnings and additional compensation upon resignation.

         21.22.    John Jeffrey Zimmerman: During the Restatement Period, Zimmerman

  served as Hertz’s Executive Vice President, General Counsel, and Secretary.

                   a.    As Hertz’s General Counsel, Zimmerman was charged with ensuring

  that Hertz, its officers, and its employees acted lawfully and consistently with their duties and

  obligations. Moreover, Zimmerman had the responsibility to ensure that the Company

  remained compliant with its reporting obligations to various government agencies and to

  shareholders,; that it did not breach any covenants made to third-parties including outside

  lenders, and; that the Board and relevant committees would be kept fully informed of all

  material matters; and that fellow senior executives would comply with the obligations imposed

  by the Standards.

                   b.    As General Counsel, Zimmerman was well aware of various

  governance, accounting and financial weaknesses. For example, he was aware of possible

  improper payments to Brazilian government officials, but failed to disclose what he knew to

  the Board.

                   c.    Moreover, Zimmerman was aware of weaknesses within the finance

  and accounting organizations, pressures on those organizations, and certain accounting

  changes or requests for changes. For example, during the January 2013 close, Frissora urged



                                                 12
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 13 of 58 PageID: 2322


  Zimmerman to conduct a granular review of the legal reserves to help the Company “bridge

  the gap” for year-end results. Then, in September 2013, Frissora again urged Zimmerman to

  review legal reserves to help close the quarter, saying he was “interested in taking things to

  trial where we have a better than 50-50 shot and reversing the settlement accrual.”

                 d.     As General Counsel and chief compliance officer, Zimmerman was

  responsible for ensuring the accuracy and completeness of disclosures to stockholders and the

  public.

                 e.     Zimmerman’s      compensation     reflected    the   importance   of his

  responsibilities. He received a large base salary, several valuable perquisites, and many forms

  of incentive-based compensation tied to Hertz’s growth and earnings. In addition, Zimmerman

  received additional compensation when he resigned, which he expressly agreed would be

  treated as incentive compensation (under the Company’s ClawBack Policy then in effect).

 III.   OTHER KEY SENIOR EXECUTIVES

        4.      Scott Sider: Sider served as Hertz’s Group President for Rent-A-Car Americas

 (“RAC Americas”) during the Restatement Period. RAC Americas refers to the core of Hertz’s

 business model: the renting of passenger vehicles within the United States.

        5.      As Group President for RAC Americas, Sider was primarily responsible for the

 day-to-day operations of Hertz’s core business – Hertz’s passenger rentals within the United

 States. As such, he was frequently in direct contact with Frissora.

        6.      Jatindar Kapur: Kapur served as Hertz’s Senior Vice President of Finance and

 Corporate Controller during the Restatement Period.

        7.      Kapur’s responsibilities as Hertz’s Corporate Controller and V.P. for Finance

 included directly supervising (alongside Defendant Douglas) Hertz’s financials, the Company’s



                                                13
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 14 of 58 PageID: 2323


 “closing” of various accounting periods—in which the numbers are finalized before financial

 reports are completed—and overseeing Hertz’s efforts to resolve and document accounting

 issues, financial risks, and other potential problems.

 IV.        DEFENDANTS’ GROSS N EGLIGENCE AND MISCONDUCT UNDERLYING THE
            COMPENSATION C OMMITTEE’S G OOD FAITH DETERMINATION AND CLAWBACK
            DEMANDS


            23. Pursuant to the ClawBack Policies, Hertz’s Compensation Committees made a good-

 faith determination that certain misconduct and gross negligence of Defendants caused or

 contributed to the Restatement of the financial results upon which certain of their incentive

 compensation payments were based – which determination was final, conclusive and binding on

 each of the Defendants under the express terms of those policies, which Defendants’ had agreed

 to as Hertz employees. Although not necessary to sufficiently plead Hertz’s breach of contract

 claims that are based on the ClawBack Policies, the allegations which follow below illustrate

 certain of the misconduct of the Defendants which underlay, and otherwise provide context for,

 the Compensation Committee’s good faith (and binding) determination that such compensation

 be returned to the Company, per its ClawBack Policies and other agreements with them. In

 addition, the misconduct described in those allegations also comprise Defendants’ breaches of

 Hertz’s Standards, which demands from its employees, inter alia, integrity and ethical and lawful

 conduct of its business, including honest, accurate and fair books, records and accounting and

 the reporting and disclosure of misconduct.

       A.       A. Defendants Materially Weaken Hertz’s Weak Internal Controls

            24. Hertz’s size and complexity—both before and after the Dollar Thrifty acquisition

  meant that the Company needed to have strong internal controls to prevent mismanagement and

  faulty accounting practices from slipping through the cracks.


                                                 14
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 15 of 58 PageID: 2324


         25. However, during the Restatement Period, Hertz suffered from numerous material

  deficiencies in internal controls that Defendants were aware of yet failed to correct. These

  deficiencies predictably made it inevitable that Frissora’s unchallenged aggressive push for

  profits would result in financial misstatements. These deficiencies included, but are not limited

  to: (a) inappropriate tone at the top; (b) insufficient personnel with a lack of training,

  knowledge, and experience commensurate with financial reporting requirements; (c) lack of

  organizational structure; (d) ineffectively designed controls over non-fleet procurement

  process; (e) ineffectively designed controls over accounting estimates; (f) ineffectively

  designed controls over the review, approval, and documentation of manual journal entries; (g)

  ineffective controls over GAAP policies and procedures; (h) ineffective controls in response to

  the risks of material misstatement; (i) insufficient controls over the preparation, analysis, and

  review of significant account reconciliations and closing adjustments; (j) ineffective process for

  internal communication between accounting and other departments within the business; and (k)

  ineffective internal audit function.

         26.    More specifically, DefendantElyse Douglas, Hertz’s CFO, had minimal

  experience as the Company’s Treasurer before her promotion to CFO. Her subordinates

  similarly lacked experience in GAAP, including Hertz’s head of internal finance services.

        27.    Frissora was also aware of these deficiencies. He not only hired Defendants (and

  promoted Douglas but) received frequent Human Resources summaries as CEO, which

  informed him about “the general environment in Finance,” where employees were

  “overworked,” suffered from “a lack of communication,” and were beset by other significant

  concerns.

         28.     These personnel risk factors were exacerbated by two other powerful factors:



                                                 15
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 16 of 58 PageID: 2325


  (a) the departure of a substantial number of personnel when Hertz began its ill-timed relocation

  of its operations in Lee County, Florida (reducing the size of its Park Ridge, New Jersey

  offices);; and (b) the early retirement of a substantial number of senior personnel in 2011 and

  2012 under Hertz’s early retirement program.

         29.   Ultimately, throughout the Restatement Period, during which Defendants sought

  the review of an enormous number of major accounting changes, Hertz lacked appropriately

  trained accounting review personnel throughout its corporate structure. This deficiency was

  the result of Defendants’ effort to aggressively cut costs, which resulted in reduced head-count

  for their financial review teams and contributed to Hertz’s inability to hire appropriately

  qualified, GAAP-trained accounting personnel.

         30.   Moreover, Hertz’s financial review team was under substantial strain during the

  Restatement Period, during which Hertz underwent a series of corporate changes including the

  acquisition of, and integration with, Dollar Thrifty, the acquisition and divestiture of

  Advantage, the dislocation and employee turnover caused by the Company’s relocation to Lee

  County, Florida beginning in May 2013, and the expansion of Hertz’s retail car sales outlets.

         31.   The deficiencies associated with Hertz’s under-qualified and overtaxed review

  team were compounded by Hertz’s lack of a centralized accounting system during the

  Restatement Period, a substantial number of critical accounting decisions were left to the

  subjective judgments of accounting personnel, exacerbating existing control deficiencies.

         32.   Rather than delay the integration of the new accounting system, or otherwise

  ensure that the existing control deficiencies were not so exacerbated, Defendants chose to push

  for major changes in its accounting processes at precisely the same time Hertz underwent the

  major, complicated corporate changes discussed above. Doing so further strained Hertz’s



                                                16
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 17 of 58 PageID: 2326


  internal controls.

          33.    On top of the foregoing control deficiencies, Hertz suffered throughout the

  Restatement Period from a lack of overall clarity regarding which departments were actually

  responsible for accounting changes, judgments, and policies. Hertz had Finance Shared

  Services personnel in Oklahoma City, Divisional and Fleet Accounting personnel in different

  countries and business units, accountants working in the Corporate Controller office, and

  finance business partners. There were frequent issues with authority and jurisdiction between

  these groups, which Defendants failed to correct. Chain-of-command issues contributed to

  several of the accounting errors that lead to the Restatement, as several critical changes were

  not appropriately vetted. Moreover, it enabled various stakeholders, including Defendants, to

  point fingers at others rather than accept responsibility for errors.

          34.    Moreover, DefendantDefendants were aware of Douglas’ poor managerial style

  but failed to remediate these overlapping command hierarchies . , or report these problems to

  the Board. As Frissora learned from Human Resources managers within Hertz and then wrote in an

  e-mail that:

                  “[t]he communication within [Hertz’s finance department] is
                  not good,” because “several different directives are relayed by
                  Elyse’s lieutenants after a staff meeting . . . and those directives
                  are often diametrically opposed. This leads to frustration as the
                  staff is forced to do multiple tasks knowing most of them are in
                  vain. Requests for clarification from the staff to her direct
                  reports are often unanswered and there is a fear to go to Elyse
                  directly because of the potential ramifications of going over a
                  direct supervisor’s head. In fact, most feel they are always on
                  the ‘firing line.’ The culture is generally fear based. The
                  staff does not like being in meetings with Elyse or their
                  direct supervisors as the meetings tend to lead to fits of
                  yelling.” [Emphasis added.]

          35.    As a result of Defendants’ poor management, Hertz’s financial review personnel



                                                  17
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 18 of 58 PageID: 2327


     were “bordering on burn out (if not already there)” because “[c]communication [was] not

     good,” and “[m]orale [was] not good.”       Indeed, Hertz’s Human Resources personnel

     noted that the financial review teams “fe[lt] the current work processes [were] flawed,”

     and that they were “penalized for asking questions.” Defendants plowed forward with their

     aggressive cost-cutting agenda despite knowing the extent of these risk factors.

            36.   Ultimately, Defendants, the Company’stogether with other senior-most officers

     executives, were responsible for streamlining its hierarchy and ensuring the appropriate

     review of accounting changes. Their failure to do so constituted gross negligence and

     misconduct contributed to the need for the Restatement.

            37.   All told, Defendants caused, and contributed to the worsening of, each of the

     foregoing deficiencies by and through their gross negligence and misconduct.

            38.   The aggressive tone and the deficiencies described above “reached a boiling

     point” during the Restatement Period, in the words of one Hertz employee, who noted that

     there was tremendous “pressure” being applied (particularly by Frissora) to improve numbers

     and that it had placed incredible strain on his review team. Thus, Frissora’s decision,

     acquiesced in by the other Defendants, to keep pushing for aggressive cost-cutting measures—

     despite their direct contributions to the foregoing deficiencies—crossed the line into gross

     negligence and misconduct during the Restatement Period.

                                                                                         2
            B. B. Accounting Wrongdoing Caused or Contributed to by Defendants
           1. Tone at the Top

           8.      In significant part, the accounting errors and need for the Restatement were due

 to the inappropriate “tone at the top,” which misconduct precipitated Defendants’ grossly


 2
  Bold font and underscoring has been added to portions of quoted statements appearing in this
 section.

                                                   18
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 19 of 58 PageID: 2328


 negligent mismanagement of the Company. The following examples are illustrative of the

 inappropriate “tone at the top” set by Frissora, which Douglas and Zimmerman fueled and/or

 failed to counterbalance or otherwise challenge.

                a.      Frissora would, on a consistent basis, aggressively seek “opportunities”

 to increase earnings and promote eleventh hour (near the close of a financial reporting period)

 efforts to “close the gap.”

               b.
          39. During the Restatement Period, Hertz was subject to Frissora’s iron fist and

 Zimmerman’s grossly negligent failure by turning a blind eye to what was happening at Hertz,

 kowtowing to Frissora’s pressure to increase the appearance of profits, which, of course, would

 substantially benefit him, Zimmerman, and other senior executives. The following paragraphs

 describe some of the conduct that reflects the gross negligence of Defendants and others. Of

 particular significance is that, although Zimmerman was not a party to every communication, in

 his position as General Counsel he was, and should have been, well aware of the what was

 happening and his responsibility to mitigate and report to the Board so it could take appropriate

 action to avoid what inevitably happened.

          40. On November 13, 2012, at the close of the 2012 fiscal year, Frissora emailed

 Douglas and Controller Jatindar Kapur (along with two others who played important roles in

 Hertz’s internal audit processes, Hertz’s Vice President of Process Improvement and its Senior

 Vice President North America RAC Operations) asking them to “begin a formal process of

 reviewing every reserve account we have … and who is responsible for the methodology and

 estimating of the reserve.” Frissora asked for “detailed and granular reviews starting asap so we

 have time before [sic] the end of the year.” Underscoring the time-sensitive nature of Frissora’s

 request, he also asked for Douglas and Kapur’s “respective schedules on the meetings,” and said


                                                19
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 20 of 58 PageID: 2329


 he needed “real leadership and discipline here” to fix issues with the closing figures for Hertz’s

 2012 fiscal year.

         41. Later that month, the issues with the 2012 fiscal year financials crystalized. In

 December 2012, Hertz was projecting a multi-million-dollar shortfall below its expected

 earnings in several key areas. In an email from Kapur to Frissora and Douglas, he noted that

 Hertz’s year-end financial results had “deteriorated” and that “the entire team is focused on

 brainstorming an[d] executing profit enhancing ideas.”

         42. In response to Hertz’s projected shortfall, Frissora commented “What a disaster.”

 Kapur agreed that the figures were “terrible” and that Hertz had “a long way to go to get to the

 analyst average,” underscoring the gap that would have to be closed to meet expected financial

 results for the 2012 fiscal year.

         43.     However, because it was the end of the fiscal year, the only way for Hertz to

 travel the “long way to go to get to the analyst average” would be through last-minute accounting

 gimmicks, executed in a short time frame by Hertz’s undertrained, undermanned, and over-taxed

 financial review teams.

        44.    Early in the morning on January 5, 2013, as Defendants scrambled to reach

 expected financial targets for the 2012 fiscal year, Kapur emailed Frissora and Douglas, saying:

 “We have an issue with the close [of the 2012 financials] and need to keep it open,” because

 Hertz was “20 million off” of its financial targets.” Kapur then set forth a “path to get there”

 by identifying four accounts where accounting changes would result in a total of $20.3 million

 in additional revenue and cost savings. However, to change those accounts, Hertz would “need

 to keep the close open” through the following week, delaying the finalizing of its 2012

 financials.



                                                20
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 21 of 58 PageID: 2330


        45. Kapur added that “we [i.e. Frissora, Douglas, and Kapur] should continue to push

 hard on the close in the divisions and see if we can target another 7-8 million in the divisions

 pretax,” and that he was “having calls with the divisions th[at] morning” in an effort to find

 additional last-minute savings.

        46. Later that morning, Douglas emailed a group of division heads saying “Mark

 [Frissora] requested a mandatory 10am call this morning to discuss the December [financial]

 results,” and circulated a dial-in number.

        47. The next day, after Frissora’s mandatory call, Frissora was disappointed few of his

 subordinates had come up with aggressive cost-saving proposals, stating: “I have heard from

 only two of you on good news opportunities and action plans … that is unacceptable … maybe

 my message was unclear … (Not really) … you should be working this weekend on

 brainstorming meetings and actions that could close this gap … step up please … in the future

 based on what I am experience on this all hands on deck initiative maybe should we have all

 day meetings on the weekends … or maybe you are not communicating to me ….” He added

 that “regardless, I want to know … what you have done incrementally this weekend … this is

 an emergency and you all need to step up NOW! … emails to me now on what you have done

 and are going to do today please.”

        48. In response to Frissora’s strongly worded email, Zimmerman said the legal team

 had spent time with Douglas and Kapur, and that “all legal contingency reserves ha[d] been

 thoroughly reviewed,” but “no changes that permit any needed adjustments” for cost savings

 were found.

        49. In response, Frissora replied “you don’t get it … you really don’t Jeff … you

 need to personally lead another granular review without Jatindar and Elyse to depend on … and



                                                21
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 22 of 58 PageID: 2331


 challenge your team at all levels … and think of out of the box ideas that come from a sense

 of urgency which spawns from passion to give more to the company cause.”

        50. Throughout the process, Frissora’s over-aggressive, domineering management

 style was on full display. Indeed, just after Hertz filed its fiscal year 2012 Form 10-K, Frissora

 tore into Douglas for inadequately managing Kapur and others’ approach to monthly and

 quarterly estimates, stating: “Why am I doing this … you need to either turn on your brain

 or you cannot be the CFO … just so you know I am going to be very direct to you this year

 on feedback … I have been very gentle on you the last two years and it has maybe lead to a

 false sense of how well you are doing.” Not only was this a message to Douglas but to other

 senior executives, including Zimmerman, that if he challenged Frissora, his employment would

 also be in jeopardy.

        51. Aggressive Tone During The 2013 Fiscal Year:                  In April 2013, as Hertz

 approached the time to file its first-quarter financial results for the 2013 fiscal year, Frissora

 was again concerned that Hertz’s earnings would again fall below expectations.

         52. On April 2, 2013, Hertz employees again began looking at a number of areas for

 last-minute cost cutting to improve their quarterly earnings. One such change—later identified

 in the Restatement—was to extendlook into whether the amortization period could be extended

 on Hertz’s vehicles. vehicle fleet from 16 months to 18 months. Such a change would permit

 Hertz to spread out various costs of owning the vehicles in its fleet, reducing monthly expenses

 by dividing the total amount of depreciation over a longer period of time. In particular,

 Defendants’ subordinatesHertz employees zeroed in on increasing the amortization period for

 vehicle registration and title fees as a way of quickly cutting costs.




                                                  22
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 23 of 58 PageID: 2332


                c.      One challenge53.       The problem with establishing amortization

 periodschanging the depreciation rate for vehicle registration and licensetitle fees is that

 thesuch a change in methodology would need to be based on documentable reasoning under

 GAAP, such as the average period can be of time the titles and registrations lasted. However,

 that period is different in each U.S. state or municipality, and it was difficult to obtain, and

 Hertz lacked detailed information on a car-by-car or jurisdictionstate-by-jurisdictionstate basis

 for vehicle licensestitles and registrations. Hertz therefore used estimates for amortization

 periodsSo, the decision was made to use an average depreciation period. At the beginning of

 the Restatement Period, the amortizationdepreciation period was 16 months.

                d.     54.     In April 2013, Hertz employees considered extending this period

 to 18 or 17 months. An extension to 18 months would result in savings of roughly $1.5 million

 for the quarter, whereas an extension to 17 months would result in roughly $786,000 in savings.

        55.     However, as with the initial 16-month depreciation period, Hertz’s accounting

 personnel were unable to obtain data to develop sufficient documentation of thelacked an

 actual, documentable basis for extending the depreciation period on vehicle licensetitle and

 registration fees, rendering this cost-saving measure suspect from an accounting standpoint.

                e56.    Nonetheless, the vehicle license and registrationon April 8, 2013, the

 depreciation period extension was sent directly to Douglas as a way to “bridge” Hertz’s

 financial gap. . Hertz ultimately extended the amortizationdepreciation period to 18 months,

 cutting $1.5 million in costs from their books.

                        f.     Frissora initiated a related change, to wit, retaining57.

        Shortly after this potential cost-saving measure was identified, Hertz’s Vice President

 of Process Improvement emailed a large group of high-level Hertz Employees, including



                                                   23
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 24 of 58 PageID: 2333


 Douglas and Kapur, on April 8, 2013 with an update on the gap between Hertz’s actual and

 expected earnings. He noted that “we have a gap of $53.4 million to go to ‘green’” because

 “we have a gap of $34.4 million to hit the target and that includes a place holder of $19M that

 US RAC has in their numbers.” He then said “we need the other domains to help make up some

 of this gap to ensure we hit the full-year number,” particularly because one of Hertz’s divisions,

 Fleet, was $24.2 million in the red on its own. To fill the gap, Defendants and their

 subordinates began attacking a “risk/opportunities file” to determine where costs could be cut

 at the last minute.

         58. Eventually, Frissora stepped in on April 22, 2013, and an email was sent by Hertz’s

 Vice President Fleet in the Americas, imploring division leaders to hit their benchmarks, and

 seeking “creative, out of the box ideas” to help close the gap, particularly with regard to

 depreciation costs.

         59. Frissora later responded to that vice president the morning of April 24, just two days

 later, hastily seeking an answer on what happened to fleet depreciation costs, which caused

 them to balloon so much. Despite only two days prior emailing for “creative, out of the box

 ideas,” Frissora demanded an immediate response: “Need this NOW … I am not waiting

 anymore … send me what you have.”

         60. Later that morning, that vice president responded to Frissora’s demand, emailing

 Frissora, Sider, Douglas, and Kapur with bad news. He had looked into fleet depreciation

 costs, and had determined that expected costs were much lower than actual costs— to the tune

 of $39 million—and that Hertz’s initial expectations on costs were set too low.

         61. Frissora responded: “This is a disaster … better yet a cluster                   ”

 (expletive omitted in original).



                                                 24
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 25 of 58 PageID: 2334


         62. Frissora then asked “How long have you or anyone … known about the errors and

 who made them.” The Vice President Fleet in the Americas noted that the errors were due to

 improperly low expectations, the result of “an early miscommunication error between the

 person that prepped the initial spreadsheet … and other members of our Finance group.”

 However, he added that certain of the expectation concerns—concerning Dollar Thrifty’s

 integrated fleet—were brought to Kapur’s and Sider’s attention. Ultimately, he noted that the

 erroneous expectations “could have been picked up very easily” had the accounting and

 executive team looked at actual, rather than expected, data

         63. Later, in late April 2013, Defendants began considering other short-term cost-

 cutting measures. One of those measures was to retain existing vehicles for longer periods of

 time. This myopic change would result in short-term savings—for example, by extending the

 planned holding period for theas Hertz would not have to buy as many new vehicles, losses

 could be deferred in what was a declining market. Moreover, the strategy came with adverse

 long-term costs, includingdecreased monthly depreciation costs. But it would come with

 several long-term costs. First, Hertz would have fewer revenues from selling used cars from

 its vehicle fleet; Hertz could not sell the vehicles it retained which would also cause higher

 maintenance costs. Second, the change would come at a reputational cost because Hertz’s

 customers expected cars to be newer, lower-mileage vehicles. The decision to shift a greater

 percentage of Hertz’s fleet into a longer planned holding periodthe 30 month-old range would

 result in not only lower depreciation rates, but also lower customer satisfaction. However,

 Defendants sought and approved the changethese myopic changes in planned holding periods

 for partsspite of the fleet despite these risks.




                                                    25
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 26 of 58 PageID: 2335


                        g.      These and other 64. Then, in early May 2013, Hertz’s monthly

 financial data came in and showed yet another significant gap between actual and accounting

 changes were promoted and approved by Douglas with expected earnings. In Douglas’ words,

 “the active consent and encouragementmonth of Frissora and April results are worse than

 anticipated.” Part of the grossly negligent failure of gap was, unsurprisingly, due to a

 significant decrease in revenues from car sales and residual values.

        65. To bridge this latest financial gap, Douglas implored subordinates, including

 Zimmerman to inform, to put “all hands on deck … to overcome these risks.”

        66. One such change would be to once again change vehicle title and registration fee

 depreciation rates. On May 3, 2013, a subordinate emailed Douglas noting that additional cost

 savings could be obtained by extending the depreciation period for Dollar Thrifty’s vehicles.

 In the name of consistency, Hertz extended the depreciation for Dollar Thrifty’s vehicles from

 12 months to 18 months, matching Hertz’s earlier extension for vehicles in Hertz’s fleet, which

 increased the amortization period for registration and license fees.

        67. By June 2013, however, the gap continued to worsen. Frissora became worried

 Hertz might miss its share value “guidance” and analyst expectations for the Company’s per-

 share value—for the first time in his tenure as CEO. If Hertz fell below its guidance, it would

 be a major indication that the Company was underperforming.

        68. To close the gap, a list of possible cost-cutting opportunities was sent by Hertz’s

 Vice President of Process Improvement to Douglas on June 19, 2013. The list included an

 item—subrogation changes— which was ultimately part of the Restatement. In addition to

 areas for possible cost savings, he listed expected values for the cost savings.




                                                 26
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 27 of 58 PageID: 2336


        69. Later that day, , Hertz’s Vice President Financial Shared Services, who worked

 with Hertz’s accounting team in Oklahoma City (Financial Shared Services), emailed the

 company’s Vice President of Process Improvement, stating: “between you and me, I am very

 concerned with the numbers that are being thrown out below. None of the estimates given

 below on my areas [for review and approval] came from me or my team. Honestly they are

 extremely unlikely and some border on recklessness. Now I get to report against these

 numbers and I know that I will be viewed negatively for not meeting the tasks which were

 unrealistic and from god knows who in the first place. That will not even be considered.

 The [Financial Shared Services] team is doing everything possible to find opportunities

 but unless a miracle happens we will not come close to these task numbers.”

        70. Hertz’s Vice President Financial Shared Services later told the company’s Vice

 President of Process Improvement the next day to expect a lot of “hotline calls in this month”—

 i.e. calls reporting improper accounting practices to Hertz’s internal hotline. He stated: “There

 is a lot of noise from the accounting team on the pressure that is being applied by the

 business to improve numbers without the supporting data being there. This has now
                                                                      3
 reached a boiling point.” He was not the only one in this position.




 3
   Hertz’s Senior Vice President Revenue Management and Pricing later wrote to Zimmerman,
 describing on July 25, 2014 an incident where Frissora threatened his job “because [he] was
 just expressing concern that we have risk on an embedded [financial] forecast.” Frissora, in a
 large meeting of Hertz employees, had responded to that officer’s concerns by stating “I can
 do a post audit of your performance … and I can reverse engineer what happened, I am very
 good at that.” That Senior Vice President told Zimmerman “[n]ot only did I feel humiliated,
 but I also feel threatened of my job if I ever speak up again.” He later added “I do believe
 that [Frissora] is unprofessional with his passive aggressive comments, plausible deniability,
 and scare tactics …. I feel intimidated when I provide honest feedback.”


                                                27
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 28 of 58 PageID: 2337


        71. By August 2013, it became increasingly clear Hertz’s earnings would fall below

 their analyst guidance. On August 16, 2013, a weekly financial report indicated Hertz would

 miss its third-quarter profit benchmark by more than $23 million.

        72. In response, Frissora sent an email to several subordinates, including Douglas, on

 August 17, 2013, once again asking for “out of the box thinking” on how the Company could

 once again cut costs, saying he had “seen lots of tax strategies which … can change models,

 reserves and forecasts in the near term.” He implored his team to engage in “paradigm busting

 thinking,” and that there was a “high sense of urgency.” He finished his email by adding

 “HAIR ON FIRE!!!!!”

        73. Later, on August 26, 2013, Frissora emailed Hertz’s Vice President of Process

 Improvement asking how far Hertz was from its guidance and telling him “we need to drive

 brainstorming every single day” until Hertz closed the gap between actual and expected

 financial figures. That vice president followed up, noting the gap was in excess of $24 million.

 He also provided a list of potential cost-saving opportunities to bridge the gap (along with

 expected dollar figures for savings, as he had in June).

        74. Then, on September 12, 2013, Frissora sent an early-morning email to several

 subordinates, including Douglas, Kapur, Sider, and Zimmerman with the subject line

 “URGENT.” Frissora stated: “I want to be clear … you should be spending all of your time

 for the remainder of the month brainstorming with your teams on ways to close the quarter

 stronger. Incremental activity is required for us to close the gap,” including “pressuring the

 organization to perform at higher levels.”

        75. Underscoring Frissora’s tone, he noted that he had “checked on everyone’s

 schedules” and was “alarmed at how many people are not in the office and focused on driving



                                                28
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 29 of 58 PageID: 2338


 improvement to the forecast.” He implored his subordinates to “clear [their] schedules and

 focus only on the quarter,” and that this was “a directive and it is non negotiable from me

 to you.” He then asked employees to send him their schedules “so I know what you are doing

 every day through the first week of October,” when the figures were due. He asked his team

 to send him cost-cutting proposals as soon as possible.

        76. Later that day, Zimmerman emailed Frissora, informing him that he had checked

 with his legal team and determined that there were no costs to cut with regard to legal reserves

 maintained for various sources of possible liability. After reviewing with his team and Kapur’s,

 Zimmerman determined “[w]e do not have a basis for adjusting these reserves downward.”

 Frissora responded that he would be willing to engage in more aggressive litigation postures in

 certain ongoing litigations if it meant reducing the required reserves for those cases, and that

 Zimmerman needed to think “outside the box” and find additional savings by “being more

 aggressive.”

        77. However, by the end of September, it became clear that no matter how many costs

 were cut, and regardless of Frissora’s aggression, Hertz would fall below its analyst guidance

 for the first time in his tenure as CEO. He emailed the Board and take correctiveof Directors

 on September 25, 2013, letting them know that Hertz would have to lower its guidance for the

 remainder of 2013—i.e., lowering expectations for the Company’s earnings in light of

 underperformance. Hertz ultimately reduced its guidance from $1.78-$1.88 per share to $1.68-

 $1.78 per share.

        78. Even after informing the Board Hertz would fall short of its financial benchmarks,

 Frissora continued his aggressive push for cost-cutting by reducing required reserve accounts

 by emailing Hertz’s interim CFO on October 8, 2013. Critically, he was just beginning his



                                                29
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 30 of 58 PageID: 2339


 role as interim CFO after Douglas announced her departure on September 23, 2013. Frissora

 stated “[y]our biggest value added is finding methodology discrepancies to book income.”

 He later added “[y]ou need to be there and be involved … your brain need [sic] to be engaged

 asap on reserve methodology.” After his right-hand woman left the Company, Frissora took

 immediate action.       to ensure her replacement would be equally as pliable in implementing

 his agenda of u b e r - aggressive and myopic cost cutting.

                2. 79. Frissora’s Tone In His Final Months As CEO: On July 10, 2014, just

 two months before Frissora tendered his resignation, his improper, combative tone remained

 on full display. After receiving a daily report from Hertz’s Director of Revenue Forecasting

 that showed decreased revenues, Frissora responded the next day to a group of subordinates,

 including Sider, saying “This is worse than not good. You four should stop everything that

 you are doing and meet until you figure out what happened” the prior two months. “This

 is not an industry issue it is a performance issue.”

        80. On July 24, 2014, Frissora reviewed a financial report showing declining numbers.

 He wrote: “Looks like we should plan for failure.” And the next day he again commented:

 “Just want to make sure you six are aware of how bad these numbers are and that you and your

 teams have submitted … zero opportunities against these numbers. That these numbers

 represent all of your opportunities against known risks and there is no upside you can develop

 that could offset this current roll up. This is what I will tell the board on Monday unless you

 tell me otherwise. I need a response from each of you to me today. I must say I find this

 unbelievable if true that there are no other opportunities you are working but not willing

 to out to a piece of paper.”




                                                 30
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 31 of 58 PageID: 2340


        81. Following Frissora’s tirade, Sider e-mailed his subordinates asking for more

 revenue and cost savings. On July 25, 2014, two of those subordinates— Hertz’s Vice President

 of Operations, and the company’s Vice President and Controller U.S. RAC, and Sider’s top

 lieutenant—developed a list of opportunities to submit to Frissora. The “opportunities” were

 cost-saving proposals related to vehicle maintenance.

        82. That same day, Hertz’s Vice President of Operations e-mailed the company’s Senior

 Vice President Revenue Management and Pricing and its Vice President for Fleet, saying “Scott

 [Sider] wants a more aggressive plan for risks/opportunities,” and noted that “there is

 stretching all around” to reach financial targets. He then listed a series of potential cost-cutting

 measures.

        83. In response, that Senior V.P. emailed a group of employees, including Sider and

 Hertz’s new CFO, saying he had “McKinsey [a consulting firm] sit with me yesterday to review

 the entire [financial] forecast and they also said they did not see any opportunities and only

 more risk in the revenue.” He added “I am NOT signing up for … and do not agree with

 the current embedded [revenue] forecast.” He concluded by noting that he did “not see any

 additional opportunity in rate—only risk.”

        84.     Impact Of Frissora’s Tone: Frissora’s improper, combative tone placed

 incredible strain on Hertz’s already-taxed review team “to improve numbers without the

 supporting data being there.” Additional emails reveal the combined impact of Frissora’s

 pressurized operating environment and the enormous institutional strain on Hertz’s employees

 – a “pressured corporate environment” noted by the SEC in a cease-and-desist order it imposed

 on Hertz (as noted below).




                                                  31
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 32 of 58 PageID: 2341


        85.    For example, on July 26, 2014, Hertz’s Vice President for Fleet e-mailed

 Defendant Zimmerman, saying: “I am trying to walk a fine line but it is getting very difficult

 to maintain. I asked my family to move to a new state away from where we lived our entire

 lives, away from all of our relatives. So I am very sensitive to maintaining a job and a

 reasonable working relationship with my boss. So I try to answer the questions in a way that

 doesn’t leave me completely at odds with Mark. But what I have seen in particular in the

 last week is an aggressive push on not only myself but most of my peers who have big

 item revenue or expense scope, to push the very edge of what we think we could do this

 year, and then some. And then once that stretch was in, we get more emails or more calls

 that he can’t believe we can’t find more opportunity. Well, once you’ve stretched the

 opportunity two or three times in a week then yeah there becomes a point where you can’t

 add more. But if we don’t, then we get emails or comments that he is ‘surprised’ or ‘can’t

 believe’ that we aren’t working on anything that creates upside potential.              With

 accompanying statements like ‘I guess we should plan for failure’ or ‘I will tell the board

 that we can’t do anything to improve’. Insinuating that we aren’t trying to help.”

        86. That officer underscored the pressure on his team by saying “this pressure has

 mounted exponentially, we are not asked for both sides of the ledger – that is, just show

 us the upside and anything on risk is portrayed as pessimism or planning for failure. I

 think the exercise should be to talk net potential—the balance between risk and

 opportunity. But we are intimidated into making lists of only the positive and I am

 worried about how these items will be portrayed.” He added “I have been on multiple calls

 this week and at least in that group setting many of my peers are also concerned about the

 achievability of” Frissora’s expectations.



                                               32
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 33 of 58 PageID: 2342


        87. As Hertz’s General Counsel, Zimmerman was charged with ensuring Hertz, its

 officers, and its employees acted lawfully and consistently with their fiduciary duties.

 Moreover, Zimmerman played a direct role ensuring the Company remained compliant with

 its reporting obligations to various government agencies and to shareholders, and that it did

 not breach any covenants made to third-parties including outside lenders.

        88. Though Zimmerman was frequently criticized by Frissora for failing to embody his

 growth-at-all-costs culture, Zimmerman ultimately chose to further Frissora’s pro-growth

 agenda, rather than to counter it with an appropriate measure of risk aversion.

        89. Indeed, despite receiving a series of complaints from Frissora’s subordinates about

 the highly pressurized culture Frissora had begun instilling, upon information and belief,

 Zimmerman failed to appropriately raise the issue of Frissora’s conduct with him or his

 superiors on Hertz’s Board of Directors.

        C. Defendants’ Misconduct and Gross Negligence Necessitated The Restatement
           Of More Than $200 Million In Hertz’s Pre-Tax Income, and Resulted in an SEC
           Cease-And-Desist Order Finding Violations of Section 17a of the Securities Act
           of 1933.

         90. In or about November 2014, the Company, with the advice of its outside auditors,

 determined that a restatement of its financials from fiscal years 2011, 2012, and 2013 would

 be needed.

                               a.       91. The Restatement, filed with the SEC on July 16,

 2015, disclosed that the “material weaknesses” in the Company’s internal controls—which

 were caused and/or exacerbated by Defendants’ mismanagement—“resulted in certain

 instances of inappropriate accounting decisions and inappropriate changes in accounting

 methodology,” and that, in particular, Hertz had not “design[ed] effective controls over . . .

 period-end financial reporting processes,” such as the “closing adjustments[.]” [Emphasis


                                                33
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 34 of 58 PageID: 2343


 added.]

                                b.     92. Hertz (with the assistance of its outside auditor)

 concluded that its “incorrect accounting was caused by the foregoing control deficiencies,

 along with a complex mix of structural and environmental factors,” which explicitly included:

 (i) “the tone set and pressures imposed by our former Chief Executive Officer, which . . .

 may have been a

  factor influencing one or more employees to record an accounting entry now determined to be

  improper; (ii) “the overall historic accounting environment” within Hertz; and (iii) “the

  distraction caused by the multiple, conflicting business initiatives; challenges related to

  managing complex, inefficient legacy systems; the lack of a sufficient complement of

  personnel with an appropriate knowledge, experience, and training with GAAP; [and]

  unclear reporting structures.” [Emphasis added.].

                c.      Defendants were responsible not only for Hertz’s material control

 deficiencies but for the inappropriate “tone at the top;” failing to ameliorate Hertz’s “accounting

 environment,” which was beset with personnel problems and poor morale; imposing the

 distraction of “multiple, conflicting business initiatives;” and the distraction caused by the

 enormous corporate upheaval Hertz underwent during the Restatement Period. “As a result of

 the foregoing . . . [Hertz] restated [its] financial statements for the years ended December 31,

 2012 and 2013,” and “restated unaudited selected financial data for the year ended December 31,

 2011.”

           9.   93. All told, the Company’s July 16, 2015 Restatement identified accounting

 errors, broken into six broad categories: (a) reserve accounts, (b) fleet adjustments, (c) fixed

 asset adjustments, (d) Brazil issues, (e) improper accounting reclassifications, and (f) other



                                                 34
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 35 of 58 PageID: 2344


 adjustments. In the end, “[t]he cumulative impact of the . . . misstatements . . . was approximately

 a $349 million in pre-tax income and $231 million reduction in net income.” [Emphasis

 added.]

           ] The plethora of accounting errors are described in detail in Hertz’s Form 10-K filing

 for year ended December 31, 2014, an excerpt from which is attached to this Complaint as

 Exhibit 1.

           94. In addition, after a lengthy investigation, the SEC issued an “Order Instituting

 Cease-And--Desist Proceedings Pursuant To Section Sa17a Of The Securities Act Of 1933 And

 Section 21c Of The Securities Exchange Act Of 1934, Making Findings, And Imposing A

 Cease And Desist Order” (“SEC Order”), which among other things, sets forth findings of the

 SEC regarding the accounting errors, which caused the necessity of the Restatement. Those

 accounting errors were caused or contributed to by the gross negligence and misconduct of

 each of the Defendants. The SEC Order is attached to this Complaint as Exhibit 2 and

 incorporated by reference in these allegations.

 V.        DEFENDANTS’ RESIGNATIONS AND RELATED AGREEMENTS

           10.    Defendant Douglas: The first of the Defendants to resign was Douglas, whose

 formal resignation was to be effective on October 1, 2013. However, Douglas continued her

 work for the Company until December 31, 2013, including work related to the Company’s

 financial statements for the third and fourth quarters of 2013, and the lead-up to the auditing of

 its fiscal year 2013 financials.

           11.    Upon Douglas’ resignation, she and Hertz entered into a Separation Agreement

 on or about September 23, 2013. The Separation Agreement provided certain severance and

 related benefits (the “Golden Parachute”).



                                                   35
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 36 of 58 PageID: 2345


  II.    DEFENDANTS’ RESIGNATIONS AND RELATED AGREEMENTS

         95. Defendant Frissora: Shortly after the Audit Committee directed its first internal

 review of Hertz’s financials, and as the Company began investigating the mismanagement that

 would ultimately lead to the Restatement, Frissora tendered his resignation on September 8,

 2014. Shortly before his resignation, the SEC informed Hertz in June 2014 that its financials

 were under investigation.

         96. Upon Frissora’s resignation, he and Hertz entered into a Separation Agreement,

  which provided him with a Golden Parachute.

        97. Frissora’s Golden Parachute included, inter alia, a single lump-sum payment, the

  retention of certain incentive-based equity awards, eligibility for 68% of his 2014 bonus, and

  the continued use of certain perquisites such as car privileges and insurance coverage.

        98. Defendant Zimmerman: The last of the Defendants to resign their position in the

  Company was Zimmerman, who resigned on December 5, 2014, shortly after the Audit

  Committee concluded that a formal restatement would be necessary, and informed Hertz’s

  shareholders of the same.

        99. Upon Zimmerman’s resignation, he and Hertz entered into a Separation Agreement,

  which provided him with a Golden Parachute. Zimmerman’s Golden Parachute included, inter

  alia, a series of lump-sum payments the retention of certain incentive-based equity awards,

  eligibility for 92.9% of his 2014 bonus, and the continued use of certain perquisites such as

  insurance coverage.

 VI.    DAMAGES


         100. As a result of Defendants’ wrongful refusal to return the compensation demanded



                                                36
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 37 of 58 PageID: 2346


 of them pursuant to the ClawBack Policies, Hertz has been damaged in the amount of, at a

 minimum, the amounts demanded and not returned and the time-value loss of such monies paid,

 as further described below. In addition, as a result of Defendants’ prior, underlying misconduct

 and grossly negligent mismanagement of Hertz, in breach of their contractual obligations under

 the Company’s Standards, the Company predictably suffered four significant additional direct,

 natural and otherwise foreseeable consequences beyond the stark decrease in the public value of

 the Company and the impact on Hertz’s reputation with customers and the investing public.

 Those negative consequences were: (1) the impact of several securities class-action lawsuits filed

 against Hertz; (2) the costs of investigating and defending against multiple shareholder derivative

 demands, one of which has resulted in ongoing litigation; (3) the effect of four separate federal

 and state government investigations; and (4) the cost to Hertz to remedy the continuing impact

 of Defendants’ prior misconduct and (grossly negligent) mismanagement, including increased

 costs of financing and capital.

        101. Securities Lawsuits: On November 20, 2013, the action styled Ramirez, Jr. v.

  Hertz Global Holdings, Inc. et al.—the first action filed in connection with certain

  consolidated securities cases filed against Hertz (herein, “Ramirez”)—was commenced

  against Hertz, Frissora, and Douglas. Ramirez was a class-action lawsuit on behalf of investors

  who held shares in Hertz during a period including the Restatement Period. The class-action

  plaintiffs alleged that Hertz and the individual defendants made material misstatements about

  the Company’s financial well- being and its internal controls. The class-action plaintiffs

  sought the recovery of hundreds of millions of dollars in damages.

        102. Over the course of Hertz’s successful legal defense against the plaintiffs’ claims,

  five separate complaints were withdrawn or dismissed in Ramirez. On April 27, 2017, Hertz



                                                 37
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 38 of 58 PageID: 2347


  secured a final dismissal with prejudice of the plaintiffs’ claims. That final dismissal was later

  affirmed by the U.S. Court of Appeals for the Third Circuit on September 20, 2018. However,

  the Ramirez plaintiffs have recently filed a motion seeking relief from the dismissal order

  based on the SEC findings appearing in the SEC Order, in conjunction with a settlement,

  pursuant to which Hertz paid a $16 million settlement to the SEC.

        12.     103. Hertz’s thus-far-successful legal defense came, of course, at significant

              expense—

  — more than $2527 million— as of the date hereof — because of Defendants’ gross

  negligence and misconduct, as aforesaid.

        104. Shareholder Derivative Demands: As a result of Defendants’ wrongdoing in

  breach of the Standards, Hertz’s Board received books and records and derivative demands

  from multiple shareholders. Hertz incurred legal fees as a result of its document productions,

  investigations, and responses to these demands.

        105. Hertz and its Board complied with all applicable duties in investigating and

  responding to the demands.

        106. One demand resulted in a shareholder derivative lawsuit filed on May 30, 2018

  against the Company, members of its Board, and Frissora and Douglas in the Court of

  Chancery for the state of Delaware. Therefore, as a result of Defendants’ misconduct and

  grossly negligent mismanagement, the Company and its Board remain in legal jeopardy from

  this lawsuit and other potential shareholder derivative lawsuits.

        107. Federal and State Government Investigations: As a result of Defendants’

  misconduct and grossly negligent mismanagement in breach of the Standards, Hertz also faced

  significant legal liability from two separate federal government investigations, and one state


                                                 38
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 39 of 58 PageID: 2348


  government investigation.

        108. First, in June 2014, the SEC informed Hertz that it was under investigation with

  respect to certain financial improprieties, including   material misstatements.   As a result,

  the Company underwent an invasive and otherwise burdensome investigation by the SEC,

  with which it cooperated. On December 31, 2018 Hertz settled with the SEC and paid $16

  million dollars to the SEC as a result of the accounting errors detailed in the SEC’s findings

  and this Complaint, and issued the SEC Order, referenced above and attached as Exhibit 2.

        109. Second, in June 2016, Hertz learned that the U.S. Attorney’s Office for the District

  of New Jersey (“NJUSAO”) was investigating the Company as well. As a result, the Company

  similarly underwent an invasive investigation by the NJUSAO.

        110. Third, in December 2014, the New Jersey Bureau of Securities informed Hertz

 that it was under investigation, likewise for financial improprieties, including material

 misstatements. As a result, the Company underwent an invasive investigation by the New

 Jersey Bureau of Securities.

         111. Increased Financing and Capital Costs. Moreover, the delay in the issuance

  of the Restated Financial Statements adversely affected Hertz’s access to capital markets

  and the cost thereof.

         112. ClawBack Damages. ClawBack Damages are owed as a result of Defendants’

 wrongful refusal to return the compensation amounts Hertz has demanded from them, which

 amounts they are clearly required to return under the terms of the ClawBack Policies and the

 various agreements pursuant to which they received such monies (that is, certain “Performance

 Stock Unit” agreements, “Employee Stock Option” agreements, “Price Vested Stock Unit”

 agreements and Separation Agreements, (as listed in Exhibit 3 hereto), which expressly note


                                                 39
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 40 of 58 PageID: 2349


 that those payments were made subject to those agreements).

            113.     During the Restatement Period, Defendants, in total, received more than

 seventy million dollars in incentive-based compensation. Hertz’s Compensation Committee

 has voted in favor of reclaiming all available incentive compensation—as they are entitled to

 seek under the ClawBack Policies.

               114. Separate from their available incentive compensation during the Restatement

 Period, each of the Defendants also received certain other incentive-based compensation as a

 part of their Separation Agreements, including their Golden Parachutes discussed above. The

 Compensation Committees have also voted in favor of reclaiming Defendants’ Golden

 Parachutes.

               115. The Committees’ decision to demand the return of such monies is proper

 because the Board’s Compensation Committee determined in good faith, pursuant to the

 ClawBack Policies, that it was in the best interests of the Company and that Defendants’

 misconduct and gross negligence “caused or contributed to” the need for the Restatement.

 Defendants’ disregard for the substantial risk factors they created in pursuit of aggressive cost-

 cutting triggered the need for the Restatement. Defendants’ aggressive growth strategy, in

 combination with Hertz’s materially deficient internal controls which they failed to correct, led

 to the accounting errors, which necessitated the Restatement.

                116. The Committees’ decision to demand return of such monies is also proper

 under the ClawBack Policies because Hertz identified the need for the Restatement within three

 years of the public filing of the first financials subject to the Restatement—Hertz’s fiscal year

 2011 Form 10--K, which was filed February 27, 2012. Hertz’s Audit Committee identified the

 need for the Restatement in early November 2014, and informed shareholders of the need for



                                                 40
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 41 of 58 PageID: 2350


 the Restatement shortly thereafter. Thus, Hertz identified the need for the Restatement within

 three years of the filing of its fiscal year 2011 financials, and well within three years of the

 filing of its fiscal year 2012 and 2013 financials.

               117. And, the Committees’ decision to demand return of Golden Parachutes is

 also proper under the 2014 ClawBack Policy.

               118. Other Contract Damages – the Separation Agreements. In addition to

 theirthe contractual duties under the ClawBack Polices, Defendants’ various incentive

 compensation agreements, and Hertz’s Standards (which were breached, as described above),

 Defendants Frissora and Zimmerman represented in each of their respective Separation

 Agreements, among other things, that they had not “ engaged in any conduct that constitutes willful

 gross neglect or willful gross misconduct with respect to [their] employment duties with [Hertz] which

 has resulted or will result in material economic harm” to Hertz, and that [they] had not “facilitated . .

 . and ha[ve] no      knowledge       of,   any    financial     or   accounting      improprieties or

 irregularities.”. Those representations were false—as they had engaged in grossly negligent

 conduct and knewdid then know of accounting improprieties and irregularities, as described

 above—and constituted a breach of such contracts.

             119. Frissora and Zimmerman further “acknowledge[d] and agree[d]” that Hertz

  entered into the Separation Agreements “in reliance on th[ose] representations . . . which

  constitute terms of th[ese] Agreement[s].”

    Thus            120. Thus, as an alternative theory of recovery, Frissora and Zimmerman are

  liable to the Company as a result of their breaches of their respective Separation Agreements

  for, inter alia, the monies paid to them pursuant to their Separation Agreements that would

  not have been paid but for the misrepresentations they each made in their respective Separation



                                                    41
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 42 of 58 PageID: 2351


  Agreements, as well as the time-value-of-money losses resulting from those payments.

            121. Other Contract Damages – Hertz’s Standards. In addition, all Defendants

  are liable to the Company for such amounts that resulted from their respective failures to

  comply with the Standards and the disclosure requirements thereunder, including but not

  limited to:

                    a.      Legal Fees & Related Expenses: Hertz has incurred significant legal

                fees and expenses for the Company’s internal investigation and the cost of

                responding to the lawsuits and investigations initiated by the securities plaintiffs,

                the SEC, the NJUSAO, the New Jersey Bureau of Securities, and shareholder

                derivative plaintiffs. Those fees and expenses include but are not limited to fees

                and expenses paid to lawyers, experts, consultants, or other agents retained on

                their behalf, and attendant costs related thereto, such as document database hosting

                fees and maintenance.

                    b.     Auditor Review Costs: As a part of Hertz’s internal investigation, Hertz

                suffered the burden of significant costs related to their auditor’s subsequent internal

                review of the Company’s finances and fees paid to others to further investigate the

                Company’s finances and the breakdowns in controls that lead to the Restatement.

                    c.     Heightened Costs of Subsequent Audits: As a result of the Restatement,

                Hertz’s independent auditor must conduct significantly more invasive/burdensome

                audits than it had in years past.

                    d.     Costs of Financing Waivers: As a result of the Restatement, and the

                attendant delays in filing the Company’s 2014 fiscal year financials with the SEC,

                Hertz was in danger of breaching “timely filer” and other similar covenants in its



                                                    42
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 43 of 58 PageID: 2352


             debts with third-parties. To avoid breaching its financing arrangements and

             possibly accelerating the Company’s debts, Hertz was forced to secure—at

             significant cost—waivers for any “timely filer” violations.

                   e.     Higher-Than-Necessary Taxes: Defendants’ wrongful conduct caused

  Hertz to report in excess of $200 million in additional pre-tax income to local, state, and federal

  tax assessors. As a result, Defendants’ mismanagement resulted in significantly inflated tax

  liabilities for the Company throughout the Restatement Period.

        122. Outside of these quantifiable damages, the Company has suffered from significant

 other costs stemming from the Restatement, including the enormous negative impact

 Defendants had on the Company’s market capitalization and the distraction of management’s

 attention from running the core business to addressing the Restatement processes and related

 investigations.

         123.      All told, the costs to the Company resulting from the remediation of the

  Restatement matters continue to this day. Defendants’ wrongful conduct and gross negligence

  in breach of the Standards has damaged Hertz in excess of $200 million to date.


                                          COUNT I

  BREACH OF CONTRACT: Enforcement of the 2010 ClawBack Policy to recover incentive-
  based compensation from fiscal years 2011, 2012, and 2013 (against all Defendants)

          124. Plaintiffs repeat and reallege the allegations set forth above, as though fully set
  forth herein.

          125. The ClawBack Policy adopted by Hertz in 2010 provides that,

                    all determinations and decisions made by the Compensation
                    Committee pursuant to the provisions of this Compensation
                    Recovery Policy shall be final, conclusive and binding on all
                    persons, including the Company, its affiliates, its stockholders


                                                  43
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 44 of 58 PageID: 2353


                 and employees. [Emphasis added.]


        126. The 2010 ClawBack Policy generally provides that Hertz’s “executive officer[s]”

 receiving “any annual incentive, long-term incentive, equity-based award or other performance-

 based award . . . shall repay or forfeit . . . any [such compensation] received by him or her if”

 four conditions are met:

                :) (a.   ) “[T]he payment, grant or vesting of such [incentive-based

  compensation] was based on the achievement of financial results that were the subject of a

  restatement . . . as filed with the Securities and Exchange Commission []”; (b.     )     “[T]he

  need for the restatement was identified within 3 years after the date of the … filing of the

  financial results that were subsequently restated”; (c.      )      “[T]he        Compensation

  Committee determines in its sole discretion, exercised in good faith, that the executive

  officer’s gross negligence, fraud or misconduct caused or contributed to the need for the

  restatement[]”; and (d.       ) “[T]he Compensation Committee determines in its sole

  discretion that it is in the best interests of the Company and its stockholders for the executive

  officer to repay or forfeit all or any portion of the [incentive-based compensation].”

  [(Emphasis added.].)

             127. The terms of the 2010 ClawBack Policy were made clear in various valid and

 enforceable written agreements which were fully performed by Hertz, and pursuant to which

 such compensation was awarded to Defendants (that is, certain “Performance Stock Unit”

 agreements, “Employee Stock Option” agreements, and “Price Vested Stock Unit” agreements),

 and were otherwise known, understood, and agreed to by each of the Defendants.82. At all

 relevant times, Defendants were “executive officers” of Hertz subject to the Company’s 2010

 ClawBack Policy (which remained in effect until amended and restated in 2014).


                                                 44
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 45 of 58 PageID: 2354


             128. For the 2011, 2012, and 2013 fiscal years, Defendants each received a

  substantial amount of incentive-based compensation covered by the 2010 ClawBack Policy,

  which covered incentive-based compensation paid on or after January 1, 2010. In total,

  Defendants received more than $70 million in incentive-based pay during this period.

            129. The Compensation Committee determined in good faith that the incentive-

  based compensation received by Defendants for the 2011, 2012, and 2013 fiscal years was

  “based on the achievement of financial results that were the subject of” the Company’s July

  2015 Restatement.

            130. Hertz identified “the need for the restatement” in November 2014, which was

  “within 3 years after the date of the first public issuance or filing of the financial results that

  were subsequently restated,” which first occurred on February 27, 2012.

            131. Based on Defendants’ misconduct as set forth above, Hertz’s Compensation

  Committee “determined in its sole discretion, exercised in good faith, that [Defendants’]

  gross negligence . . . or misconduct caused or contributed to the need for the restatement,”

  which determination was final, conclusive, and binding on Defendants, and was reflected in a

  resolution passed on February 11, 2019.

          132. Likewise, Hertz’s Compensation Committee determined that “it is in the best

  interests of the Company and its stockholders for [Defendants] to repay or forfeit all” of their

  inventive-based pay from fiscal years 2011, 2012, and 2013. [Emphasis added.]

          133. On February 13, 2019 counsel for Hertz contacted counsel for each of the

  Defendants, informing them of the Compensation Committees’ decision and seeking the

  prompt return of their incentive-based compensation from fiscal years 2011, 2012, and 2013.

          134. Defendants, through their counsel, refused to comply with their obligations


                                                  45
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 46 of 58 PageID: 2355


  under the 2010 ClawBack Policy.

          135. Accordingly, Defendants have materially breached their obligations under the

  2010 ClawBack Policy, and their various incentive compensation agreements, by failing to

  remit their incentive-based compensation from fiscal years 2011, 2012, and 2013.

        13.     As a result of such breaches, Hertz has been damaged, at a minimum, in the

 amount of demanded monies they have wrongfully refused to return.

                                        COUNT            136. As a result of such breaches, Hertz

  has been damaged, at a minimum, in the amount of demanded monies they have wrongfully

  refused to return.

                                COUNT II
 BREACH OF CONTRACT: Enforcement of the 2010 ClawBack Policy to recover incentive-
 based compensation in Douglas’ Golden Parachute (against Defendant Douglas)

 Plaintiffs repeat and reallege the allegations set forth above as though fully set
 forth herein.

        14.     Douglas was party to a valid, enforceable contract entered into with Hertz upon

 Douglas’ anticipated termination from Hertz, namely, Douglas’ Separation Agreement.

        15.     Hertz has performed all of the material conditions, covenants, and promises

 required to be performed in accordance with the terms and conditions of Douglas’ Separation

 Agreement.

        16.     As a part of Douglas’ Separation Agreement, Douglas received certain incentive-

 based compensation as a part of her Golden Parachute.

        17.     Hertz’s Compensation Committee determined in its sole discretion, exercised in

 good faith, that the incentive-based compensation received by Douglas as part of her Golden

 Parachute was “based on the achievement of financial results that were the subject of” the

 Company’s July 2015 Restatement of its fiscal year 2011, 2012, and 2013 financials.

                                                 46
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 47 of 58 PageID: 2356


        18.      Hertz identified “the need for the restatement” in November 2014 “within 3 years

 after the date of the first public issuance or filing of the financial results that were subsequently

 restated,” which first occurred on February 27, 2012.

        19.      Based on her misconduct and gross negligence as set forth above, Hertz’s

 Compensation Committee “determined in its sole discretion, exercised in good faith, that

 [Douglas’] gross negligence . . . or misconduct caused or contributed to the need for the

 restatement,” which determination was final, conclusive and binding on Douglas and reflected

 in a resolution passed on February 11, 2019.

        20.      The ClawBack demand letter of February 13, 2019, described above, includes the

 incentive-based compensation paid prior to February 20, 2014.

        21.      Accordingly, Douglas has also materially breached her obligations under the

 2010 ClawBack Policy by failing to remit her incentive-based compensation received through

 her Separation Agreement’s Golden Parachute.

        22.      As a result of such breach, Hertz has been damaged, at a minimum, in the amount

 of the demanded Golden Parachute monies Douglas has wrongfully refused to return.

                                        COUNT III

  BREACH OF CONTRACT: Enforcement of 2014 ClawBack Policy to recover incentive-based
  compensation in Defendants’ Golden Parachutes (against all Defendants)
       138.    Plaintiffs repeat and reallege the allegations set forth above as though fully set

 forth herein.


         137.     Plaintiffs repeat and reallege the allegations set forth above as though fully set

 forth herein.

        139.138.            As a part of Defendants’ Separation Agreements, Defendants

              received certain


                                                  47
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 48 of 58 PageID: 2357


 incentive-based compensation as a part of their Golden Parachutes, which was paid on or

 after February 20, 2014.

        140.139.             Hertz’s Compensation Committee determined in its sole discretion,

             exercised in

 good faith, that certain of the incentive-based compensation received by Defendants through

 the Golden Parachutes in their Separation Agreements were “based on the achievement of

 financial results that were the subject of” the Company’s July 2015 Restatement.

        141.140.        Hertz identified “the need for the restatement” in November 2014

 “within 3 years after the date of the first public issuance or filing of the financial results that

 were subsequently restated,” which first occurred on February 27, 2012.

        142.141.        Based on Defendants’ misconduct and gross negligence as set forth

 above, and on the ClawBack Policy as amended and restated in 2014, which also applied to

 Defendants, Hertz’s Compensation Committee “determined in its sole discretion, exercised in

 good faith, that [Defendants’] gross negligence . . . or willful misconduct caused or contributed

 to the need for the restatement,” which determination was final, conclusive, and binding on

 Defendants and reflected in a resolution passed on February 11, 2019.

        143.142.        The ClawBack demand letters of February 13, 2019, described above,

 include the incentive-based compensation paid subject to the amended and restated ClawBack

 Policy in effect in 2014.

        144.143.        Accordingly, Defendants have materially breached their obligations

 under the 2010 ClawBack Policy, by failing to remit their incentive-based compensation as a

 part of their Golden Parachutes, which was paid on or after February 20, 2014.




                                                  48
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 49 of 58 PageID: 2358


        23.      As a result of such breaches, Hertz has been damaged, at a minimum, in the

 amount of demanded monies they have wrongfully refused to return.As a result of such breaches,

 Hertz has been damaged, at a minimum, in the amount of demanded monies they have

 wrongfully refused to return.

                                       COUNT IV

        144.     BREACH OF CONTRACT

                                     COUNT III

  BREACH OF CONTRACT: Breach of the Standards of Business Conduct (against all
  Defendants )

        145.     Plaintiffs repeat and reallege the allegations set forth above as though fully set

 forth herein.

        24. Plaintiffs repeat and reallege the allegations set forth above as though fully set

 forth herein.

        25. The Standards constitutes an enforceable contract with each of Defendants.

        146.     The Standards promulgated, and in effect, between 2009 and 2014 constitute

 enforceable contracts agreed to by each of Defendants. The terms and requirements of those

 contracts were further reflected and evidenced by the annual certifications they were required

 to provide concerning compliance and to disclose any potential violations of law.

        145.147.       Hertz has performed all of the material conditions, covenants, and

 promises to be performed in accordance with the terms and conditions of the Standards.

        148.     The Standards noted that it was “important that we familiarize ourselves with

 the laws and regulations that apply to our specific jobs” as well as the serious nature of

 violations of its code, stating as follows (with emphasis added):

          Code violations can have severe consequences for both the Company and


                                                 49
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 50 of 58 PageID: 2359


          those involved in the offense. In addition to damaging the Hertz brand, actions
          that violate our Code may also violate the law. This subjects the individuals
          involved and our Company to possible criminal and civil liabilities. Failing to
          follow our Code also means that the Company may take disciplinary action,
                                             4
          up to and including termination.”

        146.149.        Each Defendant’s gross negligence and misconduct as set forth in this

 Complaint – permitting an improper tone at the top to infect the company which resulted in

 accounting errors requiring a Restatement and resulting in, inter alia, the SEC Order, and

 failure to disclose the gross negligence and misconduct of the other aforementioned key senior

 executives, during and for the Restatement Period , constitutes – constitute breaches of the

 Standards. , as follows below.

        150.      Frissora: Frissora’s conduct, as described in detail above, in setting an

 inappropriate tone at the top violated the core principals of the Standards, which he espoused

 when stating that, “[i]t is everyone’s responsibility to:

 •      Follow our Code, Company policies and procedures, and the law at all times—even if
        someone asks us to do otherwise;
 •      Uphold the principles set forth in our Code and Company policies and procedures in all
        that we do;
 •      Understand that there is no excuse, including ignorance or “everyone else is doing it,”
        for acting illegally or unethically; and
 •      Speak up if we know or suspect that a violation of our Code has occurred.”
                           5
        (emphasis added).

        151.    The policies and procedures included the Standards’ mandate to “Maintain



 4
  See, e.g., Standards, revised as of Oct. 31, 2012, appearing as part of Exhibit 4, at p.4 (“B.5”
 under the caption “What Laws Must We Know and Follow,” and “B.6” under the caption “What
 Are the Consequences of Code Violations”).
 5
  See, e.g., Standards, revised as of Oct. 31, 2012, appearing as part of Exhibit 4, at p.3 (“B.3”
 under the caption “What Responsibilities Do We Have Under the Code”).


                                                  50
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 51 of 58 PageID: 2360


 Honest and Accurate Books and Records,” as follows:

            “As a publicly-traded company, Hertz shareholders rely on us to maintain
            accurate records and to submit full, fair, timely and understandable financial
            disclosures to relevant government agencies and regulatory bodies. Every
            transaction that we record in our daily business contributes to the overall
            picture of Hertz’s financial status, so it is crucial that we are accurate in all of
            our ledgers, reports, invoices and receipts. We can ensure utmost honesty in
            these records by following Company policies and procedures, as well as the
                                                                                            6
            laws and regulations that govern our financial accounting and reporting.”

          152.     Frissora’s improper tone at the top was anathema to the Standards, and

 ultimately led to, inter alia, other senior executives violating the Standards, including the

 foregoing provision (by engaging in improper accounting methodologies and financial

 reporting) and by failing to report such violations, and ultimately led to the SEC Order and

 related payment by Hertz of a $16 million penalty, and burdensome and expensive

 investigations and lawsuits. His improper tone at the top, obsessing over outside analysts’
                                                                                                   7
 views and insistence on profits, whatever the cost, as described above and in the SEC’s Order,

 caused wholesale violations of the Standards, in derogation of his heightened responsibilities

 as the CEO, pursuant to the Standards, which noted that,

            “While our Code applies equally to all of us at Hertz, managers do have
            additional responsibilities. As leaders, managers are expected to:

             •    Lead by positive example;
             •    Promote an open door policy so employees feel comfortable asking
                  questions and voicing concerns;
             •    Train other employees on this Code and relevant Company policies and


 6
     See, e.g., Id., at p.14 (“F.1” under the caption “We Maintain Honest Books and Records”).
 7
   As indicated in Exhibit 2 (at p. 2, ¶ 2), the SEC found “inappropriate [accounting]
 methodologies that occurred in a pressured corporate environment where, in certain instances,
 there was an inappropriate emphasis on meeting internal budgets, business plans, and current
 estimates.”


                                                    51
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 52 of 58 PageID: 2361


                  procedures;
              •   Respond to the concerns expressed by employees, escalating issues
                  when necessary; and
              •   Keep an eye out for misconduct, never excusing or promoting violations
                                                               8
                  of this Code or the law” (emphasis added).
           153.    Frissora’s badgering and pressuring of his senior executives (reflected in the

 improper tone at the top he set) including Zimmerman, Sider, Douglas, and Kapur, was the

 opposite of “lead[ing]” by positive example, or creating an open-door policy or atmosphere that

 would make “employees feel comfortable . . voicing concerns,” or “keep[ing] an eye out for

 misconduct, never excusing or promoting violations of this Code or the law.” Indeed, such

 treatment of other senior executives resulted in financial statements that the SEC found to be

 inadequate and resulted in, inter alia, a $16 million penalty, and thus represents a violation of

 the Standards’ mandate to “Maintain Honest and Accurate Books and Records,” as described

 above.

           154.   Zimmerman:      As General Counsel, Zimmerman was the principal senior

 executive in charge of insuring that employees, especially senior executives, comply with the

 Standards. Moreover, he personally signed Hertz’s SEC 8-Ks, which included the Standards,

 and as the company’s chief legal and compliance officer, he was responsible for the company’s

                                                                                                 9
 compliance with, inter alia, legal requirements, including those governing SEC disclosures.

           155.   Zimmerman personally witnessed Frissora’s improper tone at the top, as a

 member of Frissora’s Senior Management Team, and by participating in weekly meetings of



 8
  See, e.g., Standards, revised as of Oct. 31, 2012, appearing as part of Exhibit 4, at p.3 (“B.4”
 under the caption “Casting the Right Shadow: Do Managers Have Added Responsibilities”).
 9
     See Hertz’s S.E.C. Form 8-K, dated Nov. 22, 2011, which is attached as part of Exhibit 4.


                                                 52
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 53 of 58 PageID: 2362


 the team. Moreover, Zimmerman was well aware of the pressurized atmosphere created by

 Frissora, which increased in intensity when it appeared financial results would not meet

 expectations. Yet, Zimmerman did nothing about it – and thereby breached the Standards by

 failing to “speak up” and report Frissora’s misconduct and, in effect, “excusing” Frissora’s
                                       10
 violations of the Code or the law.”

        156. As a result, Zimmerman’s failure to act also resulted in a violation of the

 Standards’ mandate to “Maintain Honest and Accurate Books and Records,” as described

 above. And Zimmerman also breached that mandate, and his obligation to “speak up” by

 failing to report to the Audit Committee arbitrary changes in various policies that exceeded

 more than one million dollars of overstated income in Hertz’s financial statements during the

 Restatement Period as set forth in the SEC Order.

        157.    And Zimmerman also breached those provisions of the Standards by failing to

 “speak up” and report to the Board other governance, accounting and financial weaknesses he

 was aware of, including possible improper payments to Brazilian government officials and,

 upon information and belief, he approved and/or caused improper adjustments to legal reserves.

        158.    Hertz has suffered damages in excess of $200 million as a proximate result of

 Defendants’ breaches of the Standards, consisting of, inter alia, increased financial and other

 costs and burdens resulting from the required Restatement and the various lawsuits and

 investigations that predictably followed, as well as the predictable cost to Hertz of remedying

 the continuing impact of those breaches, including increased costs of financing and capital.



 10
   Indeed, the Standards even calls for mere “possible misconduct” to be reported. See, e.g.,
 Standards revised as of Oct. 31, 2012, appearing as part of Exhibit 4, at p.4 (“C.1” under the
 caption “Where Do We Go to Make Reports or Seek Advice”). See also SEC Order, Exhibit 2.


                                                53
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 54 of 58 PageID: 2363


        159.     Such damages were a direct, natural and otherwise foreseeable consequence of

 Defendants’ breaches, and they were especially foreseeable and predictable given the

 knowledge and status of Frissora, Douglas and Zimmerman, each being a sophisticated

 executive managing the Company as, respectively, C.E.O ., C.F.O. and General Counsel. As top

 managers of the Company, each of them was generally well aware, inter alia, that a restatement

 of financial statements by such a public entity would be an expensive and otherwise

 burdensome endeavor which would not only require the expenditure of costly

 accounting/auditing firm fees, but also attract the attention of governmental authorities and

 class-action lawyers, and result in increased costs of financing and capital.

                                       COUNT V

                           BREACH OF CONTRACT: COUNT
                                          IV

  BREACH OF CONTRACT:              Breaches of Separation Agreement Agreements’
  Representations ( (asserted in the alternative to Count III as against all Defendants
  Frissora and Zimmerman)

        160. Plaintiffs repeat and reallege the allegations set forth above as though fully set

 forth herein.

        26. 161.         Each of Frissora and Zimmerman each, in connection with their respective

            resignations from Hertz in 2014, entered into a valid, enforceable contract with

        Hertz, namely, each individual’s written agreement – a “Separation Agreement. ” – setting

 forth the terms and conditions related to their terminations of employment.

        162.       Each Separation Agreement contained certain representations, which were

 explicitly incorporated as terms of that Separation Agreement. such agreement.

        163.       The terms of Frissora’s Separation Agreement are governed by Florida law.

 The terms of Zimmerman’s Separation Agreement are governed by Delaware law.

                                                 54
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 55 of 58 PageID: 2364


         164.     Hertz has performed all of the material conditions, covenants, and promises

 to be performed in accordance with the terms and conditions of each of the Separation

 Agreements.

    Agreements.

         27. Frissora and Zimmerman represented in their respectivesection 9(b) of his Separation

             Agreements

         165.Agreement that theyhe had not engaged in “willful gross neglect”

 “knowingly violated the Company’s Standards of Business Conduct,” or “willful gross

 misconduct.”

 Frissora and Zimmerman further represented in those agreements that they had not “facilitated … . . .

 and ha[ve]has no knowledge of, any financial or accounting improprieties or irregularities”

 within Hertz.

         166.     Zimmerman represented in section 10(b) of his Separation Agreement that he

 had not “knowingly violated the Company’s Standards of Business Conduct,” or “facilitated

 . . . and has no knowledge of, any financial or accounting improprieties or irregularities”

 within Hertz.

         167.    Each of Frissora and Zimmerman also therein “acknowledge[d] and agree[d]”

         that Hertz

 that Hertz had entered into theirhis Separation AgreementsAgreement “in reliance on the[se]

 representations,” which were explicitly incorporated as terms of the Separation Agreements.

 such agreement.

         168.    As evidenced by their misconduct described above, Frissora’s and Zimmerman’s

             aforementioned written representations were false



                                                   55
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 56 of 58 PageID: 2365


 because they did engage in “willful gross neglect” and/or “willful gross misconduct” with respect to their

 employment duties with Hertz, which resulted in material economic harm to Hertz, and also because they

 each knew of and/orhe had “facilitated . . . financial or accounting improprieties,” ” (including

 but not limited to those identified in the Restatement.

         28. As evidenced by their misconduct described above, Frissora’s and Zimmerman’s

 representations were false, as they engaged and the SEC Order) and otherwise violated the

 Standards, as described in “willful gross neglect” and/or “willful gross misconduct” with respect to

 their employment duties with Hertz, and “facilitated . . . financial or accounting improprieties,”

 including but not limited to those identified in the Restatement, both of which resulted in material

 economic harm to Hertzparagraph nos. 150-157 above.

         169.      Accordingly, as a result of their respective misrepresentations made in those

 contracts, each of Frissora and Zimmerman havehas materially breached theirhis Separation

 Agreements. Agreement.

         170.      Hertz has suffered damages as a proximate result of Frissora and Zimmerman’s

 breaches of their respective Separation Agreements, including, without limitation, the monies

 paid to them pursuant to their Separation Agreements those agreements (which would not have

 been paid but for Hertz’sHertz's reliance on the misrepresentations they made in their respective

 Separation Agreements), and the time-value-of-money losses resulting from those payments.

                                           PRAYER FOR R ELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

 Plaintiffs and against Defendants, as follows:

         A.       Awarding compensatory damages to Plaintiffs, jointly and severally, in an

 amount to be proven at trial, including amounts equal to Defendants’ ill-gotten incentive pay and




                                                     56
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 57 of 58 PageID: 2366


 the investigation and remediation costs borne by Plaintiffs as a result of Defendants’ wrongful

 conduct, including pre- and post-judgment interest;

         B.      Awarding restitution and disgorgement of Defendants’ ill-gotten incentive pay

 and other profits;

         C.      Declaring that Defendants are not entitled to indemnification by Plaintiffs for any

 attorney’s fees, costs, and/or any other liability incurred as a result of this litigation;

         D.      Awarding reasonable attorneys’ fees and costs of the suit incurred herein; and

         E.      Such other and further relief, whether in law or at equity, as this Court deems just

 and proper.

                                                 JURY DEMAND

         Plaintiffs hereby demand a trial by jury of all issues properly triable thereby.



  Dated: July 11, 2019May 12, 2020                        Respectfully submitted,

                                                          GORDON & REES LLP


                                                    By: s/Douglas E. Motzenbecker
                                                        Douglas E. Motzenbecker
                                                        18 Columbia Turnpike - Suite 220
                                                        Florham Park, New Jersey 07932
                                                        973-549-2500 (main)
                                                        973-549-2514 (direct)
                                                        862-432-2678 (mobile)
                                                        973-377-1911 (fax)
                                                        dmotzenbecker@grsm.com




                                                   57
Case 2:19-cv-08927-ES-CLW Document 110 Filed 05/12/20 Page 58 of 58 PageID: 2367


                                          Herbert Beigel
                                          LAW OFFICES OF HERBERT BEIGEL
                                          5641 N. Chieftan Trail
                                          Tucson, Arizona 85750
                                          520-825-1995
                                          520-869-5836 (mobile)
                                          520-844-6215 (fax)
                                          hbeigel@me.com
                                          Admitted pro hac vice

                                          Robert Viducich
                                          LAW OFFICE OF ROBERT R. VIDUCICH
                                          40 Wall Street, 28th Floor
                                          New York, New York 10005
                                          Tel: (212) 400-7135
                                          rviducich@rrvlaw.com
                                          Admitted pro hac vice

                                          Attorneys for Plaintiffs




                                     58
